Case: 16-31001      Document: 00514117105         Page: 1    Date Filed: 08/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 16-31001                          August 15, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHAEL PHILLIP TELEMAQUE,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-375


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Michael Phillip Telemaque, formerly federal prisoner # 52332-004, was
convicted of four counts of failing to depart and was sentenced to 57 months of
imprisonment and three years of supervised release.                  Telemaque filed a
pleading in which he argued that the district court lacked jurisdiction to
convict and sentence him and that Immigration and Customs Enforcement




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31001    Document: 00514117105     Page: 2   Date Filed: 08/15/2017


                                 No. 16-31001

lacks jurisdiction to remove him. The district court construed his pleading as
a 28 U.S.C. § 2241 petition and denied it. Telemaque appeals that ruling.
      The district court did not err in dismissing the portion of Telemaque’s
pleading that challenged the validity of his conviction and sentence. See Pack
v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).        The district court lacked
jurisdiction to consider Telemaque’s challenge to the validity of his order of
removal, and the district court did not err in dismissing this portion of
Telemaque’s pleading.      See 8 U.S.C. § 1252(a)(5); Rosales v. Bureau of
Immigration & Customs Enf’t, 426 F.3d 733, 736 (5th Cir. 2005). We need not
decide whether Telemaque appropriately sought to challenge his detention
under Zadvydas v. Davis, 533 U.S. 678 (2001), because he offers no meaningful
argument on appeal.
      The judgment of the district court is AFFIRMED. Telemaque’s motions
for release on bail pending appeal, appointment of counsel, supplementation of
the record with the record of his underlying criminal case, as well as his motion
for punitive damages and unconstitutional detention are DENIED.




                                       2